Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Quayle Action
This application is in condition for allowance except for the following formal matters: 
In the Claims:
 	Claims 5-6, 9, 24-25 and 28 are objected to because of the following informalities:  
 	(1) Claim 5 recites “the range” at line 2 should be changed to “a range”. 
 	(2) Claim 6 recites “the range” at line 2 should be changed to “a range”.
  	(3) Claim 9 recites “the range” at line 3 should be changed to “a range”.
 	(4) Claim 24 recites “the range” at line 2 should be changed to “a range”.
 	(5) Claim 25 recites “the range” at line 2 should be changed to “a range”.
 	(6) Claim 28 recites “the range” at line 3 should be changed to “a range”.
 	Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Stava (US 2006/0231540), Matsui et al. (US 20130068744) and Daniel (US 20150108096).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, a plasma boost pulse with a second polarity that follows said stabilization current portion; and a current tailout portion with said second polarity and which follows said plasma boost pulse.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 22, a plasma boost pulse with a negative polarity that immediately follows said stabilization current portion; and current tailout portion with said negative polarity and which follows said plasma boost pulse.

 	The closest prior art was Stava. The prior art show that positive polarity of welding cycles having a low current portion (T1-T2), a background portion 300, a pinch current 312, a plasma boost pulse 320 and a separation current portion (T3-T4), a stabilization current portion (T4-T5), and a current tailout portion (330). Stava teaches substantially all claim limitations except for the polarity of plasma boost pulse and tailout current portion. The purpose of Stava’s positive polarity of plasma boost portion 320 is to increasing arc length and minimizing the possibility of electrode shorting prematurely 
 	Examiner agreed the attorney’s argument “one of ordinary skill in the art would have kept the polarity would not have modified Stava’s waveform to change the polarity of the plasma boost pulse based on Matsui … one of ordinary skill in heart would have kept the polarity of Stava’s plasma boost pulse 320 positive” because the purpose of Stava’s positive polarity of plasma boost portion is to increasing arc length and minimizing the possibility of electrode shorting prematurely and to avoid melting too much electrode material and thereby causing spatter and producing a weld with good fusion and without incomplete fusion (para. 0033). By changing polarity of Stava’s plasma boost portion and current tailout portion could destroy or change principle of the intended welding operation. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761